 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAROLD HUNTER,                                    No. 2:19-cv-01588-WBS-CKD P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                       Respondent.
17

18          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. Currently pending before the court is respondent’s motion to

20   dismiss the petition because it does not contain any cognizable claim for relief. ECF No. 9.

21   Petitioner has filed an opposition to the motion. ECF No. 12. For the reasons explained below,

22   the undersigned recommends granting respondent’s motion to dismiss.

23          I.      Facts

24          Petitioner was convicted in the Kern County Superior Court on or about March 16, 2001

25   of three separate felonies. ECF No. 1 at 16, ECF No. 9 at 16. He was sentenced to a total

26   determinate term of 24 years in prison. ECF No. 1 at 16. At the time that he filed the pending 28

27   U.S.C. § 2254 application, petitioner was in custody at the California Health Care Facility in

28   Stockton, California. ECF No. 1 at 1. Petitioner’s federal habeas corpus application challenges
                                                       1
 1   CDCR’s application of good time credits to his 2001 sentence. ECF No. 1 at 16-20. Petitioner

 2   argues that he is entitled to a 20% good time credit from the date of his 2001 criminal judgment

 3   pursuant to Proposition 57 and other provisions of California state law. ECF No. 1 at 16-20.

 4           On October 21, 2019, respondent filed a motion to dismiss contending that petitioner does

 5   not cite to any “federal right or authority entitling him to federal habeas relief based on his

 6   perceived violation of state law.” ECF No. 9 at 4; see also Cal. Code Regs. tit. 15, § 3043.2(b)(2)

 7   (2017).1

 8           By way of opposition, petitioner asserts that he has a federally protected liberty interest in

 9   the good time credit authorized by Proposition 57. ECF No. 12. He then reiterates how he would

10   be entitled to an earlier release date if the 20% good time credit was applied retroactively to the

11   date of his 2001 criminal judgment. Id.

12           II.     Federal Habeas Jurisdiction

13           As an initial matter, the court construes petitioner’s § 2254 application as a habeas petition

14   filed pursuant to 28 U.S.C. § 2241 because he is only challenging the manner in which his

15   sentence is being executed and not the validity of the underlying criminal judgment from the Kern

16   County Superior Court. See Tucker v. Carlson, 925 F.2d 330, 331-32 (9th Cir. 1991) (stating that

17   challenges to the manner in which a sentence is executed are maintainable only via habeas corpus

18   petitions filed pursuant to 28 U.S.C. § 2241). So construed, jurisdiction is proper in this judicial

19   district where petitioner is currently confined. See Hernandez v. Campbell, 204 F.3d 861 (9th

20   Cir. 2000) (holding that the district court erred in not addressing petitioner’s claim that he was
21   entitled to bring a § 2241 petition in the district of his confinement before it was transferred to the

22   district of his conviction).

23           The court accepts the allegations in the habeas petition as true and assumes, without

24   deciding, that petitioner would be entitled to an earlier release date if the good time credits

25   allowed by Proposition 57 were applied retroactively to the date of petitioner’s 2001 conviction.2

26   1
       As a matter of judicial economy, the court finds it unnecessary to address respondent’s
27   remaining arguments presented in the motion to dismiss.
     2
       Compare Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016) (affirming the dismissal of a habeas
28   corpus petition based on lack of jurisdiction where the expungement of a disciplinary violation
                                                       2
 1   See Tucker v. Carlson, 925 F.2d at 331 (presuming that if petitioner was entitled to credit for time

 2   served in state custody then he would have been entitled to an earlier parole denial). Turning to

 3   the merits of petitioner’s challenges to the computation of his good-time credits, the court

 4   concludes that all of the claims are based on state law and are thus not cognizable in this federal

 5   habeas corpus action. See Estelle v. McGuire, 502 U.S. 62, 67 (1991) (emphasizing that “[w]e

 6   have stated many times that ‘federal habeas corpus relief does not lie for errors of state law’”)

 7   (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)). Although petitioner attempts to cloak his

 8   state law claim in due process terms, merely placing a “due process” label on a claim does not

 9   transform it into a federal one. See Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997) (“[A

10   petitioner] may not ... transform a state-law issue into a federal one merely by asserting a

11   violation of due process.”). The calculation of petitioner’s actual release date is purely a matter

12   of state sentencing laws. ECF No. 1 at 16 (arguing that petitioner is being held beyond his

13   statutory release date). Petitioner’s remaining claims for relief merely assert that the state courts’

14   denial of his habeas petitions were all erroneous. ECF No. 1 at 21-26. Once again, petitioner

15   challenges the state courts’ application of state laws. See Swarthout v. Cooke, 562 U.S. 216, 222

16   (2011) (emphasizing that it is not the federal courts role to determine whether California applied

17   its state laws and regulations correctly). Petitioner’s claims are solely grounded in state law and

18   are therefore not cognizable in this federal habeas action. Bradshaw v. Richey, 546 U.S. 74, 76

19   (2005).

20             To the extent that petitioner asserts that he has a state created liberty interest in earning
21   good time credits at 20% rather than 15%, this does not create a federal due process claim for

22   relief. “[T]he Constitution itself does not guarantee good-time credit for satisfactory behavior

23   while in prison.” Wolff v. McDonnell, 418 U.S. 539, 557 (1974); see also Greenholtz v. Inmates

24   of Neb. Penal & Correctional Complex, 442 U.S. 1, 11 (1979) (noting that state statute providing

25   “no more than a mere hope that the benefit will be obtained ... is not protected by due process”).

26   The Ninth Circuit has yet to determine whether California law creates a liberty interest in good-
27

28   was not likely to accelerate petitioner’s eligibility for parole).
                                                          3
 1   time or any other type of credits. See Edwards v. Swarthout, 597 Fed. Appx. 914, 915-16 (9th

 2   Cir. 2014) (stating that the court has not had the occasion to decide whether California Penal

 3   Code § 2933 as amended in 2010 to allow receipt of good-time credits based on time served in

 4   prison creates a federally protected liberty interest and reversing summary dismissal of habeas

 5   petition under Rule 4). Therefore, at this juncture, it simply cannot be said that the failure to

 6   apply the good time credit provision of Proposition 57 retroactively resulted in any violation of

 7   federal law or the Constitution. See 28 U.S.C. § 2241(c)(3). For all these reasons, petitioner’s

 8   federal habeas corpus application does not present any cognizable claim for relief. Accordingly,

 9   respondent’s motion to dismiss should be granted.

10          III.      Plain Language Summary for Pro Se Party

11          The following information is meant to explain this order in plain English and is not

12   intended as legal advice.

13          The court has reviewed the pending motion to dismiss, your opposition, as well as the

14   claims presented in your habeas petition and concluded that your challenge to the CDCR’s

15   calculation of your good time credits is not a federal or constitutional claim for relief. As a result,

16   there is no habeas remedy available for your claims. If you disagree with this recommendation,

17   you have 30 days to file a written explanation why it is wrong. Label your explanation as

18   “Objections to Magistrate Judge’s Findings and Recommendations.”

19          Accordingly, IT IS HEREBY RECOMMENDED that:

20          1.     Respondent’s motion to dismiss (ECF No. 9) be granted.
21          2. Petitioner’s application for a writ of habeas corpus be dismissed with prejudice

22                 because it does not contain any cognizable claim for relief.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

25   being served with these findings and recommendations, any party may file written objections with

26   the court and serve a copy on all parties. Such a document should be captioned “Objections to
27   Magistrate Judge’s Findings and Recommendations.” In his objections petitioner may address

28   whether a certificate of appealability should issue in the event he files an appeal of the judgment
                                                         4
 1   in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must

 2   issue or deny a certificate of appealability when it enters a final order adverse to the applicant). A

 3   certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant has made a

 4   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). Any

 5   response to the objections shall be served and filed within fourteen days after service of the

 6   objections. The parties are advised that failure to file objections within the specified time may

 7   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 8   1991).

 9   Dated: March 27, 2020
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17   12/hunt1588.mtd.docx

18

19

20
21

22

23

24

25

26
27

28
                                                        5
